Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module” and/or “transmission module” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (US Patent No. 5,767,822, hereinafter “Hiroshi”) in view of Honmie et al. (US 2010/0328318 A1, hereinafter “Honmie”).

As to claim 1, Hiroshi discloses a method of using a dynamic light field system (Fig. 2A-2F), comprising: 
(A): using a processing module of a controller (Fig. 1 element 2) to perform color analysis operation on a plurality of picture files (Col. 6 lines 34-37, 42-45);
 (B): using a timing unit (Fig. 1 element 4) of the processing module of the controller to add a timing signal for transmission in the plurality of picture files (49-67) and transmit the international color codes and the timing signal to a transmission module (SR1-SR4), and then using the transmission module to transmit the international color codes and the timing signal to a transmission unit of at least one light-emitting device (A1-A4); and 
(C): after the transmission unit of the at least one light-emitting device receives the international color codes and the timing signal, transmitting the international color codes and the timing signal to a processing unit (DS1-DS4), and using the processing unit to perform light-emitting operation based on the international color codes and the timing signal, to drive a plurality of display pixels of the at least one light-emitting device to play the plurality of picture files based on the time arranged by the timing signal (Fig. 2A-2F; Col. 7 lines 1-21), and display the corresponding colors based on the international color codes, wherein the at least one light-emitting device comprises the plurality of display pixels disposed thereon and forming a display pixel array (Fig. 2A element A1, , A1 has multiple pixels), the display pixel array at least comprises a right column (A1), a middle column (A2) and a left column (A3) arranged vertically and formed by the plurality of display pixels (Col. 8 lines 29-37), and the plurality of picture files are played, in an order from right to left, on the display pixel array (Fig. 2A-2F); wherein in a first time interval, a left column image, which is a vertically-divided part of one of the plurality of picture files, is displayed on a right column of the display pixel array (Fig. 2A), and in a second time interval, the left column image originally displayed in the right column of the display pixel array is leftwardly moved to a middle column of the display pixel array, and a second left column image, which continues the left column image of the one of the plurality of picture files, is displayed on the right column of the display pixel array (Fig. 2B), and in a third time interval, the first left column image originally displayed on the middle column of the display pixel array is leftwardly moved to a left column of the display pixel array, and the second left column image originally displayed on the right column of the display pixel array is leftwardly moved to the middle column of the display pixel array, and a third left column image, which continues the left column image of the one of the plurality of picture files, is displayed on the right column of the display pixel array (Fig. 2C), so that the vertically-divided parts of the plurality of picture files are displayed based on the display sequence and circulated repeatedly (Col. 8 lines 29-37), and the at least one light-emitting device continuously plays the plurality of picture files to form a dynamic light field (Fig. 3, 4; Col. 1 lines 6-13, Col. 9 lines 13-18).  
Hiroshi does not disclose wherein the processing module uses a preset algorithm to compare color pixels of the plurality of picture files with a preset international color code table to analyze and obtain international color codes corresponding to the color pixels of the plurality of picture files. 
However, Honmie teaches wherein the processing module uses a preset algorithm to compare color pixels of the plurality of picture files with a preset international color code table to analyze and obtain international color codes corresponding to the color pixels of the plurality of picture files (Para. 0032, 0034, converting pixels of image data into RGB format using color palate table).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Honmie to convert the image data into RGB format in the device disclosed by Hiroshi.  The motivation would have been to display the image data (Honmie; Para. 0032). 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi and Honmie as applied to claim 1 above, and further in view of Witzgall (US 2016/0286630 A1, hereinafter “Witzgall”).
As to claim 2, Hiroshi discloses the method of using a dynamic light field system according to claim 1, wherein adjust an interval timing between the plurality of picture files to change light display times of the plurality of display pixels in the step (B), and the interval timing is greater than zero second (Col. 8 lines 42-45).
Hiroshi does not expressly discloses wherein in the step (A), the plurality of picture files are transmitted to the processing module of the controller through an electronic device, and the electronic device is installed with an application program or a mobile application program, the application program or the mobile application program is used to select the plurality of picture files to be transmitted. 
However, Witzgall (Fig. 12) teaches wherein in the step (A), the plurality of picture files are transmitted to the processing module of the controller through an electronic device (1200; Para. 0341), and the electronic device is installed with an application program or a mobile application program (Para. 0316-0317), the application program or the mobile application program is used to select the plurality of picture files to be transmitted (Fig. 14; Para. 0343).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Witzgall to control the display system through a mobile application in the device disclosed by Hiroshi/Honmie. The motivation would have been to provide easy access to the display system to a user (Para. 0340).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Tokimoto (US Patent no. 6,069,595) also discloses a digital sign board (Fig. 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625